713 N.W.2d 780 (2006)
475 Mich. 875
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Mary Loretta HOLLISTER, Defendant-Appellant.
Docket No. 130144. COA No. 265298.
Supreme Court of Michigan.
May 31, 2006.
On order of the Court, the application for leave to appeal the October 27, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).